AUISTXN.     ‘TEZKAS     78711
-wl?oxw     c. MARTIN
  Aq-ro-    aEN-



                                  October 20. 1969


      Honorable J. W. Edgar                   Opinion No. M-496
      commissioner of Education
      State
         ~- Department
              ..       of                     Re:   Section 3A of Article
         Education                                  6252-17, V.C.S., requiring
      Austin, Texas 78711                           the posting of notice of
                                                    open meetings insofar as
      Dear Dr. Edgar:                               relative to school boards.

                in your request for an opinion you state the following:

                 "Senate Bill 260, Chapter 227, Acts 61st
           Legislature, Regular Session, 1969, among the
           changes, amended Article 6252-17 by adding
           a Section 3A which requires a timely posting
           of notice of open.meeting(s) of a governmental
           body.

                "Section 3A, .insofar 'as relative to school
           districts, reads as follows:

                 (a) Written notice of the date, place and
           subject of each meeting held by a governmental
           body~ shall be given before the meeting as
           prescribed by this section.

                 ...

                 (e) The governing body of a school district,
           ...shall have a notice'posted at a place con-
           venient to the public in its administrative office
           and, shall also furnish, this to the county clerk or
           clerks of the county or counties in which the
           district ...Is located. The county clerk shall
           then post the notice on a bulletin board
           located at a place convenient.to the public in
           the county courthouse.

                (f) Notice of a meeting must be posted fqr
           at least the three days preceding the day of the




                                  -. 2373 -
Hon. J. w. Edgar, Page 2   (M-496)

    meeting. However, in case of emergency or urgent
    public necessity, which shall be expressed in the
    notice, it is sufficient that the notice is posted
    before $he meeting is convened or called to order.

         "This Agency has orally been advised by
    several school districts throughout the State
    that copies of notice of-meeting forwarded pur-
    suant to Section 3A(f) to the county clerk(s)
    for posting are being returned to the district
    with information that it would be necessary for
    the notice to be accompanied by a $3.00, sometimes
    $2.00 posting fee. Such practice is giving
    concern to some districts who find no requirement in
    the law itself for payment of a posting fee and the
    posting timely required has thus not been met.
    Some school districts extend into three or more counties
    and the cost of posting timely a notice of meet-
    ing monthly or oftener can become-quite a financial
    burden.

          "We have found no item.:in Article 3930, as
     amended in 1957,:or inany.dther   statute, which
     lists or fixes a specific..fee forposting--notice of
     meeting. However, there is broad language in the
     last sentence inArticle 3930 which reads: For          ;
     such other duties as may be-prescribed by the Legis-
     lature, reasonable fees sha&l be charged.

          "Does Section 3A(e) of'Artic3.e 6252-17, as
     amended by Senate Bill 26O;Acts 61st Legislature,
     Regular Session, 1969, which requires a school district
     to furnish the required notice of school board meeting(s)
     to the county clerk(s) and directs that the county
     clerk 'shall then post the notice' subject the
     school district .to any-reasonable fee the county-clerk
     may impose as a prerequisite to posting of same?

          "This Agency as well as many inquiring school
     districts request and would:appreciate an opinion from
     the office of Attorney General on this matter." '

          Section 3A of Article 6252-17, Vernon's Civil Statute
does not provide for a fee for posting the required notice.
However, Article 3930 not only~authorizes but requires county




                           -2374-    :
Bon. J. W. Edgar, Page 3 (M-49,6)


clerks and county recorders "...to collect the following fees
for services rendered by them to all persons, firms, corpora-
tions, legal entities, governmentragencies   and/or governmental
representatives..."   (Emphasis added.) Thereinafter listed
under Paragraph (9) of Article 3930 is the following provision
for those charges not specified in any other statute:

         "For such other duties prescribed, authorized,
    and/or permitted by the Legislature for which no
    fee is set out by this Act, reasonable fees shall
    be charged."

          It is our opinion that Article 3930 must be considered
in para materia with Article 6252-17 and therefore authorizes
county clerks to charge school districts a reasonable fee for
posting the notices required by Article.6252-17.

          By supplemental request you have asked if the $1.00
fee for posting notices provided for in Articles 3933 and 3933a,
Vernon's Civil Statutes, are applicable to the notices required
by said Article 6252-17 and if the county clerk is authorized to
prescribe the context and form of the notice to be posted.
Articles 3933 and.3933a apply only to Notices to be posted by
sheriffs and constables.  Such statutes are not applicable to
fees for notices posted under the provisions of said Article
6252-17, and this statute does not empower the county clerk to
prescribe the context and form of such notices.

                        SUMMARY
                        -------
          Article 3930, Vernon's Civil Statutes,
     authorizes county clerks to charge school districts
     a reasonable fee for posting the notices required
     by Article 6252-17, Vernon's




                                           MARTIN
                                         eneral of Texas

Prepared by Jack Sparks
Assistant Attorney General




                         -2375*
Hon. J. W. Edgar, Page .4 (M-496)


APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
George Xelton, Vice-Chairman

Harold Kennedy
Bill Allen
Gordon Cass
Jim Swearingen

MEADE F. GRIFFIN
Staff Legal Assis$ant

BAWTBORNE PHILLIPS
Executive Assistant

NOLAWHITE
First Assistant